 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN LAKE,                                         No. 2:19-cv-2083 MCE KJN P
12                        Plaintiff,
13           v.                                          ORDER
14    J. WEISS, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 4, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 17. On March 17, 2020,

23   plaintiff filed a document that the undersigned construes as plaintiff’s objections to the findings

24   and recommendations. ECF No. 18.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                         1
 1              In an abundance of caution, and in light of the coronavirus pandemic, plaintiff is granted
 2   sixty days in which to file an amended complaint. Failure to comply with this order will result in
 3   the dismissal of this action.
 4              Accordingly, IT IS HEREBY ORDERED that:
 5              1. Plaintiff’s March 17, 2020 filing (ECF No. 18) is construed as objections;
 6              2. The findings and recommendations filed March 4, 2020 (ECF No. 17), are ADOPTED
 7   in full;
 8              3. Plaintiff’s motion (ECF No. 16) is DENIED without prejudice;
 9              4. Plaintiff is granted sixty days from the date of this order in which to file an amended
10   complaint that complies with the court’s prior orders; and
11              5. The Clerk of the Court is directed to send plaintiff the form for filing a civil rights
12   complaint by a prisoner.
13              IT IS SO ORDERED.
14   Dated: April 3, 2020
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                            2
